3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 08/27/2019.
             Claims 1-15 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 11/18/2019 has been considered (see form-1449, MPEP 609).

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “determining, at a processor, a prioritized queue of populations to be searched on at least one data storage device based on at least one prioritization criterion, a first population of the prioritized queue of populations having the closest match with the at least one prioritization criterion;
accessing, at the processor, a first data portion of the first population; 
examining, at the processor, the first data portion to determine whether the first data portion includes content-specific data matching the at least one suspect criterion; and
if it is determined that the first data portion includes the content-specific data matching the at least one suspect criterion, then recovering the first data portion at the at least one data storage device.”
Claim 1 recites the limitation of “determining, at a processor, a prioritized queue of populations to be searched on at least one data storage device based on at least one prioritization criterion, a first population of the prioritized queue of populations having the closest match with the at least one prioritization criterion”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user manually analyzing.  Similarly, the limitation of accessing, at the processor, a first data portion of the first population, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “accessing” in the context of this claim encompasses the user manually interacting with information.   Similarly, the limitation of examining, at the processor, the first data portion to determine whether the first data portion includes content-specific data matching the at least one suspect criterion, as drafted, is a process that, under its broadest reasonable interpretation, covers examining” in the context of this claim encompasses the user manually investigating.  Also Similarly, the limitation of if it is determined that the first data portion includes the content-specific data matching the at least one suspect criterion, then recovering the first data portion at the at least one data storage device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determine” in the context of this claim encompasses the user manually decide/analyze.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the determining, accessing, examining, determine steps.  The processor and storage device in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of accessing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
determining, accessing, examining, determine steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “determining whether the first population meets at least one population criterion….removing the first location population from the prioritized queue of location populations”. The claim language provides only further determining which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “determining at least one child population based on proximity to the first population…at least one child population”. The claim language provides only further determining which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception 

Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “suspect criterion comprises a percentage of skin tone pixel”. The claim language provides only further analyzing and identify the information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claims 2 and 1. Claim 5 recites “wherein the population criterion…in the first population”. The claim language provides only further populate information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 2 and includes all the limitations of claims 2 and 1. Claim 6 recites “the population criterion…to be accessed and examined”. The claim language provides only further populate information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 7 is dependent on independent claim 2 and includes all the limitations of claims 2 and 1. Claim 7 recites “the population criterion…first population”. The claim language provides only further populate information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 is dependent on independent claim 3 and includes all the limitations of claims 3 and 1. Claim 8 recites “determining the child population…”. The claim language provides only further determining/analyzing information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 9 is dependent on independent claim 3 and includes all the limitations of claims 3 and 1. Claim 9 recites “determining the child population…”. The claim language provides only further determining/analyzing information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 10 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 10 recites “providing user selectable…”.  The claim language provides only further user selects information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 11 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “at least one prioritization...time period”. The claim language provides only further time period which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claims 12-14 are dependent on independent claim 1 and includes all the limitation of claim 1. Claims 12-14 recites “data portion…”. The claim language provides only further data/information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 15: are essentially the same as claim 1 except that it set forth the claimed invention as a non-transitory computer readable medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claim 1. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent No.  10,437862.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,437862 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
 	
Instant Application claim 1
Patent No. 10,437862 claim 1
A computer-implemented method for locating content-specific data portions, the method comprising:
determining, at a processor, a prioritized queue of populations to be searched on 



accessing, at the processor, a first data portion of the first population; 
examining, at the processor, the first data portion to determine whether the first data portion includes content-specific data matching the at least one suspect criterion; and






if it is determined that the first data portion includes the content-specific data 

determining, at the processor, a prioritized queue of populations to be searched based on the at least one prioritization criterion: 
accessing, at the processor, the current population of data portions; 
examining, at the processor, at least one data portion of the current population of data portions and extracting content-specific data; 
comparing, at the processor, the content-specific data to at least one suspect criterion; determining, at the processor, whether the current population meets at least one population criterion by analyzing the content-specific data; 
if it is determined that the current population meets the at least one population criterion, then determining at on the at least one data storage device and the proximity to the current population based on the location of next population of data portions to the location of the current population; and if it is determined that the current population does not meet the at least one population criterion, then determining the at least one next population of data portions to be searched based on the at least one prioritization criterion.


Claims 2-17 of Patent No. 10,437,862 satisfies all the elements of claims 2-14 of the instant application, and as such, anticipates the claims of instant application. 

Claim 1 of Patent No. 10,437862 satisfies all the elements of claim 15 of the instant application, and as such, anticipates the claims of instant application. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-12 and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. (US PGPUB 2013/0080447, hereinafter Ramer), in view of Laurich et Baker et al. (US PGPUB 2004/0267529, hereinafter Baker).
As per as claim 1, Ramer discloses:
(Original) A computer-implemented method for locating content-specific data portions, the method comprising:
 	determining a prioritized queue of populations to be searched based on at least one prioritization criterion, a first population of the prioritized queue of populations having the closest match with the at least one prioritization criterion (Ramer, e.g., [0243-0244], “…search facility 142 may take contextual queues based on where the user enters the search experience…a search box in an entertainment section which only searches content from a specific partner, where a search box in the travel section would search different content. The search facility 142 may limit results to a specific partner or set of partners…”) and [0139-0140],[0167], “…relevant terms more closely match popular or useful keywords… filters for filtering out common terms (such as prepositions) may result in a count of unique, relevant terms in the information. Further processing the words into groups such as those terms related to action links, internal links, external links, and the like may result in an analysis of relevant terms…”);
 	accessing a first data portion of the first population (Ramer, e.g., [0062-0063], [0075], [0095], [0116] and [0140], “…the user selection may be temporary… search user interface may be adapted to produce localized results and the keywords, filters, algorithms or other search parameters identifying the relevant local results may change as a result of the time of day…”).; 
 	examining the first data portion to determine whether the first data portion includes content-specific data matching the at least one suspect criterion (Ramer, e.g., [0076-0077], [0139-0140], [0168] and [0231-0234], [0240], “…comparison may result in a match of the information compared. The information may match exactly, or partially, or a portion of the information may match exactly or partially…”); and
 	if it is determined that the first data portion includes the content-specific data matching the at least one suspect criterion (Ramer, e.g., [0076-0077], [0139-0140], [0168] and [0231-0234], [0240], (…closet match…), then recovering the first data portion.
	Ramer does not explicitly disclose “recovering the first data portion”.
	However Laurich, in an analogous art, discloses “recovering the first data portion” (Laurich, e.g., [0387], [0392], [0417] and [0435], “…recovery of the data…recovery module based on the concept that fewer than all portions may be needed…”). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Laurich with the teaching of Ramer to recovering specific data that required to archiving in saving time and storage space (Laurich, e.g., [0417-0420]).
	Further to make records clearer regarding to the language of “prioritized queue of populations to be searched” (although as stated above, Laurich and Ramer functional disclose the features of prioritized queue of populations to be searched”.
	However Banker, in an analogous art, discloses “prioritized queue of populations to be searched” (Banker, e.g., [0030-0033] and [0039], “Priority queue" in a search system is a list (the queue) of hypotheses rank ordered by some criterion (the Banker, Laurich and Ramer to select the search criteria and then ranking and estimates the a searching results to archiving in present the best match of the search results to users (Banker, e.g., [0030-0035]).

As per as claim 2, the combination of Banker, Laurich and Ramer disclose:
The method of claim 1, wherein the method further comprises
 	determining whether the first population meets at least one population
criterion (Ramer, e.g., [0243-0244], “…search facility 142 may take contextual queues based on where the user enters the search experience…a search box in an entertainment section which only searches content from a specific partner, where a search box in the travel section would search different content. The search facility 142 may limit results to a specific partner or set of partners…”) and [0139-0140],[0167], “…relevant terms more closely match popular or useful keywords… filters for filtering out common terms (such as prepositions) may result in a count of unique, relevant terms in the information”) and further see (Baker, e.g., [0030-0035]);
 	if it is determined that the first population meets the at least one population
criterion, then accessing and examining the at least one second data portion to determine whether the at least one second data portion includes data matching the at least one suspect criterion (Ramer, e.g., [0243-0244], and [0139-0140],[0167], “…relevant terms more closely match popular or useful keywords… filters for filtering ; and 
 	if it is determined that the first population does not meet the at least one population criterion (Baker, e.g., figs. 7-8, associating with texts description, [0068-0070]), then
 	removing the first location population from the prioritized queue of location populations (Baker, e.g., figs. 7-8, associating with texts description, [0068-0070], “…remove the ones that do not match closely to the set of acoustic observations…”).

As per as claim 3, the combination of Banker, Laurich and Ramer disclose:
The method of claim 1, wherein the method further comprises
 	determining at least one child population based on proximity to the first population (Baker, e.g., [0003-0010])  and
 	replacing the first population of the prioritized queue of populations with the at least one child population (Baker, e.g., [0030-0039]).

As per as claim 4, the combination of Banker, Laurich and Ramer disclose:
The method of claim 1, wherein the at least one suspect criterion comprises a percentage of skin tone pixels (Ramer, e.g., [0134], [0157], [0994], (searching base on metadata of the skin to identify the percentage of match)).

As per as claim 5, the combination of Banker, Laurich and Ramer disclose:
The method of claim 2, wherein the population criterion comprises a percentage of skin tone pixels within the accessed and examined data portions of the first population (Ramer, e.g., [0134], [0157], [0994]).

As per as claim 6, the combination of Banker, Laurich and Ramer disclose:
The method of claim 2, wherein the population criterion comprises a maximum number of data portions of the first population to be accessed and examined (Ramer, e.g., [0445], [0986], [1032], (population criterion based on size (size = maximum and minimum)).

As per as claim 7, the combination of Banker, Laurich and Ramer disclose:
The method of claim 2, wherein the population criterion comprises a maximum number of determined suspect data portions in the first population (Ramer, e.g., [0003-0005], [0445], [0986], [1032]).

As per as claim 8, the combination of Banker, Laurich and Ramer disclose:
The method of claim 3, wherein determining the child population is based on whether the first data portion includes content-specific data matching the at least one suspect criterion (Baker, e.g., [0030-0039]).

As per as claim 9, the combination of Banker, Laurich and Ramer disclose:
The method of claim 3, wherein determining the child population is based on a location proximity to the suspect data portion (Baker, e.g., [0030-0039]).

As per as claim 10, the combination of Banker, Laurich and Ramer disclose:
The method of claim 1, further comprising providing at least one user-selectable option to select a maximum number of data portions to be accessed and examined in the first population (Ramer, e.g., [0445], [0986], [1032]);
 	after the maximum number of data portions have been accessed and examined, removing the first population from the prioritized queue (Baker, e.g., figs. 7-8, associating with texts description, [0068-0070]).

As per as claim 11, the combination of Banker, Laurich and Ramer disclose:
The method of claim 1, wherein the at least one prioritization criterion comprises at least one time period (Baker, e.g., [0030-0035], (pitch period or the interval…”).

As per as claim 12, the combination of Banker, Laurich and Ramer disclose:
The method of claim 1, wherein the data portion is a data file (Laurich, e.g., [0319], (data file)).

AS per as claim 14, the combination of Banker, Laurich and Ramer disclose:
The method of claim 1, wherein the data portion is a data chunk (Laurich, e.g., [0515], (data chunk)).

Claim 15 is essentially the same as claim 1 except that it set forth the claimed invention as a non-transitory rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claim 1.

 	Claims 1-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer et al. (US PGPUB 2013/0080447, hereinafter Ramer), in view of Laurich et al. (US PGPUB 2011/0296440, hereinafter Laurich) and view of Baker et al. (US PGPUB 2004/0267529, hereinafter Baker) and further in view of Coulter et al. (US PGPUB 2011/0191533, hereinafter Coulter).
As per as claim 13, the combination of Baker, Laurich and Ramer disclose:
The method of claim 1, wherein the data portion is a fragment of an unallocated space data (Laurich, e.g., fig. 34, associating with texts description, [0133], (portion data)).
	But to make records clearer regarding to the phrases/keywords/language of “fragment of an unallocated space data”.
 	However Coulter, in an analogous art, discloses “fragment of an unallocated space data” (Coulter, e.g., [0161-0162], “...Fragments, files from unallocated space, and other data…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Coulter, Baker, Laurich and Ramer to allow user to fragments of data base on specify that a number of bytes or ASCII characters on the device to archiving in saving a storage space (Coulter, e.g., [0160-0162]). 

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to locating and recovering key populations of data.

Maghfourian et al. (US PGPUB 2008/0294694, hereafter Maghfourian); “Method, apparatus, system, medium, and signals for producing interactive video content” disclose interactive video content which involves associating indicia with at least one image portion in the video content, the indicia being operably configured to follow the at least one image portion as a display position of the image portion changes in the video content.
Maghfourian also teaches search criterion (fig. 26) [0329], search images that match search criterion.
Maghfourian further disclose select field, and population ([0349-0351]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163